PER CURIAM.
Appellant, Janet White, was sentenced to one year and one day state prison, followed by eighteen months community control, whereas her guidelines scoresheet called *291for community control or twelve to thirty months incarceration. When the presumptive guidelines sentence directs community control or incarceration, the imposition of both represents a guidelines departure. State v. Van Kooten, 522 So.2d 830 (Fla.1988).
Therefore, we set aside the sentence in this case and remand for resentencing within the guidelines. Any reimposition of costs shall be after notice and an opportunity to be heard. Sentence reversed, otherwise affirmed.
FRANK, A.C.J., and HALL and THREADGILL, JJ., concur.